17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 1 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 2 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 3 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 4 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 5 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 6 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 7 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 8 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 9 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 10 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 11 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 12 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 13 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 14 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 15 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 16 of 17
17-22242-rdd   Doc 49-4   Filed 02/26/19 Entered 02/26/19 15:54:18   Exhibit B
                                    Pg 17 of 17
